UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7470



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM HASKELL FARMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:00-cr-00385-CMC-AL)


Submitted: November 21, 2006              Decided:   December 4, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Haskell Farmer, Appellant Pro Se. Kevin Frank McDonald,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Haskell Farmer appeals the district court’s order

construing his Fed. R. Crim. P. 36 motion as a petition filed under

28   U.S.C.   §   2241   (2000),   and     dismissing   it   for   lack   of

jurisdiction.     Farmer also appeals the district court’s denial of

his motion for reconsideration.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      United States v.     Farmer, No. 3:00-

cr-00385-CMC-AL (D.S.C. July 7, 2006; Aug. 15, 2006).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -